PCIJ_AB_49_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-08-11_ANX_01_NA_NA_FR.txt. 357

APPENDICE

DOCUMENTS SOUMIS A LA COUR

A. — PAR LES AGENTS DES PUISSANCES REQUÉRANTES :

I.

I. — Le g juin 1932

— Extrait de la réponse des Puissances alliées et associées aux remarques

de la délégation allemande, 16 juin 1910.

2.
3.
4.

— Constitution de la République de Lithuanie du 1er août 1922.
— Lettre de la Conférence des Ambassadeurs du 20 décembre 1922.
— Statut du Territoire de Memel (doc. de la Société des Nations

C. 159. M. 39. 1024. VII) (22 mars 1924):

a)
5)
€)

a

TZ

Lettre de la Conférence des Ambassadeurs au Secrétariat général,
28 septembre 1923. |

Tettre de la Conférence des Ambassadeurs au Secrétariat général,
18 octobre 1923.

Lettre du président du Cabinet lithuanien au Secrétaire général,
22 novembre 1923.

Lettre du président du Cabinet lithuanien au Secrétaire général,
24 novembre 1923.

Extraits des procès-verbaux de la 27me session du Conseil, Paris:

Procés-verbal de la 8me séance, 15 décembre 1923; analyse sommaire

concernant la question de Memel, préparée par le Secrétariat.

Procès-verbal de la gme séance, 17 décembre 1923.

» » » » Tome » 5 » » » .

Rapport de M. Guani adopté par le Conseil le 17 décembre 1923.
Lettre de M. Skirmunt au président du Conseil, avec annexes, com-
muniquées aux Membres du Conseil, 11 décembre 1923.

Lettre de M. Galvanauskas au Secrétaire général, communiquée aux
Membres du Conseil le 11 décembre 1923.

Note du Secrétaire général, informant les Membres du Conseil de la
composition de la Commission de Memel, 9 février 1924.

Lettre de la Conférence des Ambassadeurs au Secrétaire général, en
date du 4 février 1924, et mémoire contenant les observations de la
Conférence des Ambassadeurs sur la lettre de M. Galvanauskas du
II décembre 1923.

Lettre de M. Galvanauskas au Secrétaire général: commentaires sur
la lettre de la Conférence des Ambassadeurs du 4 février 1924.

Lettre de M. Skirmunt au président du Conseil, communiquée au Conseil
le 10 mars 1924.

Extrait du procès-verbal de la 4me séance de la 28me session du
Conseil. Genève, 12 mars 1924.

m) Rapport de la Commission (annexe aux P.-V. de la 28me session du

n)
9)

P)

Conseil).

Extrait du P.-V. de la 8me séance de la 28me session du Conseil.
Genève, I4 mars 1924.

Projet de convention et annexes (annexe aux P.-V. de la 28me session
du Conseil).

Disposition transitoire (ancien art. 18 du projet de convention) (annexe
au P.-V. de la 28me session du Conseil).

5. — Lettre de M. Bôttcher (traduction), 16 janvier 1932.

6.

— Séance de la Diète de Memel (extrait du compte rendu en traduc-

tion}, 25 janvier 1932.

67
358 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

7. — Avis du gouverneur, M. Merkys, 6 février 1932.

8. — Documents relatifs à la procédure devant le Conseil de la Société
des Nations du 5 au 20 février 1932 (14 pièces) :

Ouverture de crédits (dépenses relatives aux experts). Rapport soumis par le

représentant du Guatemala. Genève, 5 février 1932 (doc. C. 175. 1932: X).

Procès-verbal de la gme séance de la 66me session du Conseil (6 févr. 1932).

Communication du Gouvernement allemand au sujet de Memel. Note du
Secrétaire général. Genève, 8 février 1932 (doc. C. 189. 1932. VII).
Communication du Gouvernement allemand. Note du Secrétaire général.
Genève, 9 février 1932 (doc. C. 194. 1932. VII).

Communication du Gouvernement lithuanien. Note du Secrétaire général.
Genève, ro février 1932 (doc. C. 203. 1932. VII).

Communication du Gouvernement lithuanien. Note du Secrétaire général.
Genève, 10 février 1932 (doc. C. 211. 1932. VII).

‘ Communication du représentant de l'Allemagne au Conseil. Note du Secré-
taire général. Genève, 11 février 1932 (doc. C. 212. 1932. VII).

Communication du Gouvernement allemand. Note du Secrétaire général.
Genève, 11 février 1932 (doc. C. 213. 1932. VII).

Échange de télégrammes entre le ministre des Affaires étrangères de Lithua-
nie et le Secrétaire général (11 févr. 1932; doc. C. 215. 1932. VII).
Aliégations concernant des infractions à la Convention de Memel: Lettre
du chancelier du Reich allemand. Communication du Gouvernement lithua-
nien. Note du Secrétaire général. Genève, 13 février 1932 (doc. C. 224.

1932. VIT). . .

Procès-verbal de la rrme séance de la 66me session du Conseil. Genéve,
13 février 1932.

Allégations concernant des infractions à la Convention de Memel: Lettre
du chancelier du Reich allemand. Note du Secrétaire général. Genève,
15 février 1932 (doc. C. 231. 1932. VII).

Rapport du représentant de la Norvège. Genève, 18 février 1932 (doc. C.
249. 1932. VII).

Procès-verbal de la 13me séance de la 66me session du Conseil. Genève,
20 février 1932.

9. — Lettre de M. Bôttcher, 23 février 1932.

10. — Protocole de signature de la Convention du 8 mai 1924 et quatre

lettres de M. Galvanauskas en date du 17 mai 1924 relatives à cette signature.

Ii. — Le 14 juin 1932.

11. — Note verbale présentée par le chargé d’affaires de S. M. britannique
à Kaunas au ministre des Affaires étrangères de Lithuanie le I9 mars 1932.
Des notes identiques furent présentées au Gouvernement lithuanien par les
ministres de France et d'Italie.

12. — Aide-mémoire présenté le 19 mars 1932 par le ministre des Affaires
étrangères de Lithuanie au chargé d’affaires de S. M. britannique 4 Kaunas.

ITI. — Le 11 juillet 1932.

13. — Dépêche du ministre de France à Kaunas au ministre des Affaires
étrangères à Paris, 26 février 1932.
14. — Traduction d’un « Avis officiel du gouverneur du Territoire de

Memel », 27 février 1932.
— Traduction d’une lettre de MM. Gubba et Kraus à M. Simaitis,
yer oars 1932.

68
359 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL
16. — Traduction d'une lettre de MM. Gubba et Kraus au président du
Directoire, 2 mars 1932.

17. — Traduction d’une lettre de M. Simaïtis à M. Gubba, chef du groupe
du parti agraire, 1% mars 1932.

18. — Traduction d’une lettre de M. Gubba à M. Simaïtis, 11 mars 1932.

19. — Traduction d’une lettre de M. Kraus à M. Simaïtis, 11 mars 1932.

20. — Traduction d'une lettre de MM. Kraus et Gubba au gouverneur
de Memel, 12 mars 1932.

21. — Traduction du compte rendu de la séance de la Diète du 22 mars
1932.

22. — Chiffres montrant les résultats des élections qui eurent lieu à Memel

le 4 mai 1932.

B. — PAR L’aGENT DU GOUVERNEMENT LITHUANIEN :

I. —— En annexe au premier Contre-Mémoire (30 mai 1932).

+

1. — Convention signée à Paris le 8 mai 1924, entre la France, la Grande-
Bretagne, l'Italie, le Japon et la Lithuanie, relative au Territoire de Memel.

2. — Constitution de l’État lithuanien (Constitution de 1928).

3. —— Procès-verbal de la rime séance (publique) du Conseil de la Société
des Nations, tenue le samedi 13 février 1932, à 16 heures.

4. — Extraits des livres de comptabilité de la Trésorerie du Territoire 1.

5. — Copie du certificat délivré par le consul général d'Allemagne à
Memel, M. Toepke, à M. Baltromejus. ‘

6. — Copie du formulaire des laissez-passer délivrés habituellement par
les représentants diplomatiques et consulaires de l’Allemagne.

7. — Lettre du gouverneur du Territoire de Memel, M. Merkys, adressée

au président de la Chambre des Représentants, en date du 25 janvier 1932.

8. — Déclaration de M. Bôttcher, faite à Ia Chambre des Représentants
du Territoire, dans sa séance du 25 janvier 1932.

9. — Déclaration de M. Podszus, faite à la Chambre des Représentants
du Territoire, dans sa séance du 25 janvier 1932.

IT. — Le 15 juin 1932.

10. — Journal officiel de la Société des Nations, VIIme année, n° 10,
octobre 1926, contenant le procès-verbal de la séance du Conseil de la Société
des Nations tenue à Genève le 3 septembre 1926 et le rapport du Comité
des juristes du Conseil de la Société des Nations du 16 septembre 1926.

11. — Copie certifiée conforme des notes identiques remises par les repré-
sentants des Puissances signataires avec la Lithuanie de la Convention de
Paris, à la date du 19 mars 1932, au ministre des Affaires étrangères de
Lithuanie (voir ci-dessus, A, n° 11).

III. — Le 8 juillet 1932.

12. — Traduction de la lettre écrite par M. Bôttcher, après sa révocation,
à son fils, le 6 février 1932.

 

 

1 Traduction déposée le 11 juillet 1932 (voir ci-après, n° 24).

69
360 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

13. — Lettre du ro février 1932 des partis majoritaires au gouverneur
du Territoire.

14. — Procès-verbal de la séance du Reichstag allemand. Séance 59. —
Jeudi 25: février 1932. — Extrait. °
15. — Lettre du 1er mars 1932 des partis majoritaires au président du

Directoire. |
16. — Pro-memoria adressé le 7 mars 1932 par le Gouvernement lithuanien

aux Puissances signataires avec la Lithuanie de la Convention de Paris
du 8 mai 31924.

17. — Lettre du 12 mars 1932 des partis majoritaires au gouverneur du
Territoire.

18. — Lettre du 17 mars 1932 du président du Directoire de Memel au
gouverneur du Territoire de Memel.

19. — Extrait de la déclaration du président du Directoire, M. Simaitis,

lue à la Chambre des Représentants du Territoire de Memel le 22 mars
1932. .

IV. — Le 11 Guillet 1932.

20. — Lettre du 6 février 1932 adressée par le gouverneur du Territoire
de Memel à M. Zygaudas, membre du Directoire.

21. — Réponse de M. Zygaudas à la lettre précitée.

22. — Lettre adressée le 11 mars 1932 par le Directoire du Territoire de
Memel à M. J. Gubba, président du parti agraire.
23. — Lettre du 23 février 1932 adressée au gouverneur du Territoire de

Memel par les présidents du parti populaire et du parti agraire.

24. — Traduction des extraits des livres de comptabilité de la Trésorerie
du Territoire de Memel (voir ci-dessus, B, I, n° 4).

C. — La COUR A EU EN OUTRE SOUS LES YEUX:

1. —- Documents diplomatiques du ministère des Affaires étrangères de la
République de Lithuanie. Question de Memel. 2 volumes. Kaunas, 1923 et
1924.

2. — Résolutions du Conseil des:
22 octobre 1920.
25 » » .

27 juin 1921.
5 septembre 1923.

20 » 1926.
3. — Résolutions de l’Assemblée des:
21 septembre 1922.
26 » 1923.
4. — Déclaration lithuanienne de minorités du 1z mai 1922.

70
